                                United States District Court
                              Western District of North Carolina
                                     Charlotte Division

 Lance Richardson Pagan,                  )            JUDGMENT IN CASE
                                          )
                 Plaintiff,               )              3:20-cv-00414-MR
                                          )
                    vs.                   )
                                          )
 FBI, et al.,                             )
                Defendants.               )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on October 5, 2020.

                                                 October 5, 2020




           Case 3:20-cv-00414-MR Document 12 Filed 10/05/20 Page 1 of 1
